

Rules of the Coca-Cola Enterprises Belgium / Coca-Cola Enterprises Services
Belgian and Luxembourg Stock Savings Plan with respect to shares of
Coca-Cola Enterprises, Inc.,
as amended and restated effective January 1, 2014
(the “Belgium Plan”)
Purpose of the Plan
The Belgium Plan provides employees of Coca-Cola Enterprises, Inc.’s (the
“Company’s”) subsidiaries in Belgium and Luxembourg (the “Participating
Companies”) who have an employment contract with an indefinite term with the
opportunity to invest part of their net salary in the purchase of shares of the
Company’s common stock (the “Shares”).
Operation of the Plan
Participating in the Plan
An eligible employee may elect to participate in the Belgium Plan on a monthly
basis by submitting a participation form (in the form prescribed by the
Participating Companies) to the trustee of the Belgium Plan or, as the case may
be, by completing a participation form online. On the participation form, the
eligible employee elects the monthly amount of his or her net salary that he or
she wishes to allocate for the purchase of Shares under the Belgium Plan. The
amount that an eligible employee can invest must be at least €25 per month and
can be no more than 10% of the employee’s net monthly salary.
The contributions to the Belgium Plan made by a participating employee are
"matched" with a contribution by the respective Participating Company employing
the participating employee, whereby such matching contributions amount to 20% of
the contributions made by the participating employee.
The participating employee’s contributions to the Belgium Plan and the
corresponding matching contribution by the respective Participating Company are
paid to the trustee of the Belgium Plan and are deposited into an account opened
by the trustee of the Belgium Plan. Both contributions are used to purchase
Shares for the participating employee at the end of each calendar month, as a
consequence of which a participating employee can purchase Shares at a discount
of 16.67%.
Modifying or cancelling Participation in the Plan
A participating employee may modify or cancel his or her participation in the
Belgium Plan by submitting a modification or cancellation form (in the form
prescribed by the Participating Companies) to the trustee of the Belgium Plan
or, as the case may be, by completing a modification or cancellation form
online. The modification or cancellation will become effective as soon as
practicable after its submission.
Purchasing Shares
The Shares are purchased on the open market by the trustee of the Belgium Plan
(normally in the first week of the month following the month in which the
participating employee’s contributions are wired to the trustee of the Belgium
Plan) at the then-applicable market price and are deposited in the account
opened and held by the trustee of the Belgium Plan for and on behalf of the
participating employees.
Any dividends (net of U.S. withholding tax) paid on Shares held for a
participating employee under the Belgium Plan are reinvested in additional
Shares. There are no matching contributions by the Participating Companies in
relation to these dividend amounts.
Holding period of the Purchased Shares
For participating employees in Belgium, all Shares acquired under the Belgium
Plan must be held by the participating employee for two (2) years. For
participating employees in Luxembourg, all Shares acquired under the Belgium
Plan must be held by the participating employee for four (4) years. After the
expiration of this holding period, the participating employee may, but is not
required to, sell or otherwise dispose of the Shares. The aforementioned holding
periods do not apply to the additional Shares purchased with the dividends which
are reinvested.
If a participating employee is no longer employed by one of the Participating
Companies following the end of the holding period relating to the Shares last
purchased under the Plan, he/she must, within a six (6) month period following
the end of that holding period, either sell all the Shares or transfer them to
his/her personal account. In the absence of any instruction within the
aforementioned six (6) month period, the Shares will be sold in accordance with
the rules set forth below.
Sale of Shares
Each participating employee may sell the Shares, if he or she desires, after the
expiry of the applicable two (2) or four (4) year holding period. To sell the
Shares, the participating employee must address his or her order to the trustee
of the Belgium Plan (in the form prescribed by the Participating Companies) or,
as the case may be, complete the order online.
Transactions for the sale of Shares are organized by the trustee of the Belgium
Plan and occur (i) in the beginning of each calendar month, on the same date on
which Share purchase transactions occur (the "Monthly Sale"), or (ii) as soon as
practicable after a sale order has been submitted to the trustee of the Belgium
Plan (the "Spot Sale"). If a participating employee wishes to sell Shares in a
Monthly Sale transaction, the participating employee must send the appropriate
form (prescribed by the Participating Companies) to the trustee of the Belgium
Plan or, as the case may be, place the sale order online prior to the end of the
month preceding the month in which the next Monthly Sale will take place. In
case of a Monthly Sale, the trustee's administration fees related to the sale of
Shares and the broker's commission fees related to the sale of the Shares will
be borne by the Participating Companies. In case of a Spot Sale, the trustee's
administration fees related to the sale of Shares will be borne by the
Participating Companies, but the broker's commission fees related to the sale of
the Shares will be borne by the respective participating employee. Any stock
exchange transaction tax which would be due upon the sale of the Shares will in
all cases be borne by the participating employee.


General Provisions


Limitation on Rights Conferred Under Belgian Plan


The Belgium Plan has been established voluntarily, it is discretionary in nature
and it may be modified, amended, suspended or terminated at any time by the
Participating Companies. Neither the Belgium Plan nor any action taken hereunder
shall be construed as (i) giving any participating employee the right to
continue as a participant in the Belgium Plan or in the employ or service of the
Company or a Participating Company, (ii) interfering in any way with the right
of the Company or a Participating Company to terminate any participating
employee's employment or service at any time, (iii) giving a participating
employee any claim to be granted any Shares under the Belgium Plan or to be
treated uniformly with other participants or employees, or (iv) conferring on a
participating employee any of the rights of a shareowner of the Company unless
and until the participating employee is duly issued or transferred Shares in
accordance with the terms of the Belgium Plan.


No Representations or Covenants With Respect To Tax Qualification; Tax
Obligations


Although the Participating Companies and/or the Company may endeavor to qualify
the Belgium Plan for favorable tax treatment or avoid adverse tax treatment, the
Participating Companies and the Company make no representation to that effect
and expressly disavow any covenant to maintain favorable or avoid unfavorable
tax treatment. The Company and the Participating Companies shall be
unconstrained in their corporate activities without regard to the potential
negative tax impact on participating employees in the Belgium Plan.


Further, although the Belgium Plan may be intended to qualify for favorable tax
treatment under applicable laws, in the event that the Participating Companies
and/or the Company have any tax withholding obligations with respect to the
Belgium Plan, the participating employee must make adequate provision for such
tax, social security or other withholding obligations if any, which arise as a
result of the participating employee’s participation in the Belgium Plan. At any
time, the Participating Companies and the Company, as applicable, may, but shall
not be obligated to, withhold from the participating employee's compensation, or
from any payment due or transfer made under the Belgium Plan, the amount (in
cash or Shares) necessary for the Participating Companies or the Company, as
applicable, to meet applicable any withholding obligations.


Compliance with Laws


Participation in the Belgium Plan and the purchase of Shares under the Belgium
Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or stock exchanges on which the
Company is listed as may be required. There will be no obligation to purchase
and deliver Shares under the Belgium Plan prior to: (i) obtaining any approvals
from governmental agencies that the Company and/or a Participating Company
determines are necessary or advisable; and (ii) completion of any registration
or other qualification of the Shares under any applicable national or foreign
law or ruling of any governmental body that the Company and/or a Participating
Company determines to be necessary or advisable or at a time when any such
registration or qualification is not current, has been suspended or otherwise
has ceased to be effective.


The inability or impracticability of the Company or the Participating Companies
to obtain or maintain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company’s or the Participating Companies'
counsel to be necessary to the lawful issuance and purchase of any Shares
hereunder shall relieve the Company and the Participating Companies of any
liability in respect of the failure to issue or purchase such Shares as to which
such requisite authority shall not have been obtained.


No Advice Regarding Belgium Plan


The Company and the Participating Companies are not providing any tax, legal or
financial advice, nor making any recommendations regarding any participating
employee's participation in the Belgium Plan or acquisition or sale of Shares
pursuant to the Belgium Plan. Participating employees are hereby advised to
consult with their personal tax, legal and financial advisors regarding their
participation in the Belgium Plan before taking any action related to the
Belgium Plan.


Governing Law
The validity, construction and effect of the Belgium Plan, any rules and
regulations under the Belgium Plan, and any participation agreement shall be
determined in accordance with Belgian law, without giving effect to principles
of conflicts of laws.


Term of the Belgium Plan


No further Shares shall be issued under the Belgium Plan after October 1, 2020
unless the Company’s shareowners approve the offering of the Belgium Plan after
that date.





